Citation Nr: 1546526	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen



INTRODUCTION

The Veteran had active service from August 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

In this case, because right ear hearing loss was noted at entry into service, the presumption of soundness does not apply to that ear, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

Specifically, the Veteran's June 1971 entrance examination report includes an audiogram showing pure tone thresholds in the right ear of 45 decibels at 3000 Hertz and 25 decibels at 4000 Hertz.  These pure tone thresholds show right ear hearing loss at entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that threshold levels above 20 decibels indicate some degree of hearing loss).  Thus, the presumption of soundness does not apply to the Veteran's right ear, and the Veteran may only bring a claim of aggravation for this ear.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

At entrance, the Veteran's left ear did not exhibit any hearing thresholds over 20 decibels, and was "normal" according to Hensley.  As such, the presumption of soundness applies to the left ear.  Therefore, the Board has separated the issue of bilateral hearing loss into right ear and left ear hearing loss.

The Veteran was afforded a VA examination in December 2012.  After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Unfortunately, the Board finds that the medical opinion provided by the examiner is inadequate.

First, the Board notes that the December 2012 VA examiner indicated that the Veteran's "hearing loss was present at enlistment exam performed" in June 1971.  The examiner then listed out the results of the 1971 audiogram, noting that the Veteran's left ear had a threshold of 25 decibels at 500 Hertz.  Unfortunately, this is incorrect, as the Veteran's left ear had a threshold of 15 decibels at 500 Hertz, and he did not exhibit any hearing thresholds over 20 decibels, indicating the hearing in his left ear was normal at entrance into service.  As such, the Board cannot accept this medical opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

Furthermore, the Board notes that the December 2012 VA opinion contains conflicting information.  The examiner indicated that the Veteran's right ear pre-existed service and was aggravated beyond natural progression during service; however, the examiner then stated that the Veteran's military occupational specialty (MOS) had a low probability for noise exposure and the discharge examination revealed no significant threshold shifts.  This rationale conflicts with the examiner's statement that the Veteran's right ear was aggravated during service.  

Therefore, on remand, the Board finds new medical opinions must be obtained for the right ear and left ear.  The opinions must be supported by thorough rationale and utilize the correct evidentiary standard.

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum medical opinion for the Veteran's claimed bilateral hearing loss.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please offer comments and an opinion on the following:

a)  Did the Veteran's right ear hearing loss, which was noted at the time of his entry into service, increase in severity during service?

If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of the disability?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's left ear hearing loss is causally or etiologically due to service, OR is proximately due to or aggravated by his right ear hearing loss?  

In doing so, the examiner must acknowledge symptoms reported during and after service, and discuss any medical AND lay evidence of a continuity of symptomatology. 

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

A complete rationale (which discusses the Veteran's medical history, the competent lay statements of the circumstances of his acoustic trauma during service, as described by the Veteran, and the salient medical facts, which explains in detail why the answer is being provided) should be given for all opinions and conclusions expressed.

3.  After completing the above actions, and any other development as may be indicated, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




